UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1075


CAROL DALENKO,

                 Plaintiff - Appellant,

          v.

NEWS AND OBSERVER PUBLISHING COMPANY, d/b/a The News and
Observer,

                 Defendant – Appellee,

          and

ORAGE QUARLES, III, President & Publisher, by and through:;
H. HUGH STEVENS, JR., d/b/a Everett, Gaskins, Hancock &
Stevens, LLP,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:10-cv-00184-H)


Submitted:   June 13, 2013                   Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Carol Dalenko, Appellant Pro Se. Carolyn Amanda Martin, Michael
J. Tadych, STEVENS MARTIN VAUGHN & TADYCH, PLLC, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Carol    Dalenko      appeals        the   district          court’s     order

denying her motion to reopen and to amend her complaint and the

order    denying       her    motions   for       findings     and     to     amend    and   to

vacate.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.              Dalenko v. News & Observer Publ’g Co., No.

5:10-cv-00184-H (E.D.N.C. June 13, 2012; Jan. 15, 2013).                                     We

grant    the    motion       to   replace     the    informal         reply    brief.        We

dispense       with     oral      argument     because         the    facts      and    legal

contentions      are     adequately     presented         in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                              3